Exhibit 10.10

 

SETTLEMENT AGREEMENT

 

 

This Settlement Agreement ("Agreement") has been entered into on May 15th, 2015
by and among, EZJR, Inc., a Nevada corporation (the "Company"), Edward Zimbardi,
Brenda Zimbardi and AdMaxOffers.com LLC, a Georgia Limited Liability Company
("AdMaxOffers"). The foregoing are sometimes referred to collectively as the
"Parties" and individually as a "Party."

 

RECITALS

 

OW Realty and Leading Edge Financial are a wholly owned subsidiaries of EZJR,
Inc. OW Marketing is a subsidiary of OW Realty. OWR, LEF and OWM have their own
assets and liabilities. EZJR, Inc. desires to streamline and structure its
operations, in order to build its business and make the Company attractive for a
possible secondary offering in the future. In order to enhance both company and
shareholder value, management has agreed to enter into this Settlement
Agreement, whereby the Company will re-structure its organization. The Parties
agree to settle any claims in accordance with the terms and conditions detailed
herein.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants, agreements and releases
contained in this Agreement, the Parties agree as follows:

I. NO ADMISSIONS

Each Party understands, acknowledges and agrees that the negotiation, execution,
and performance of this Agreement shall not constitute, or be construed as, an
admission of any liability or wrongdoing on the part of any Party.

 

II. SETTLEMENT

 

In order to settle this matter, the Parties agree to the following:

 

1. EZJR divests itself of OWR, LEF and OWM, effectively immediately. All stock
in OWR and LEF hereby transferred to AdMaxOffers in exchange for 650,000 shares
of restricted common stock in EZJR. In doing so, the assets and obligations of
OWR, LEF and OWM are no longer the assets nor liabilities of EZJR. However, EZJR
agrees to assume the following liabilities of OWM and LEF: 1) estimated unpaid
payroll taxes of $6,675 plus estimated late fees of $1,033; 2) remaining
Administrative fees and other fees owed under an Assurance of Voluntary
Compliance pursuant to the Fair Business Practice Act with the State of Georgia
of approximately $10,000; 3) refund of $1,500 due California customer; and 4)
and the $25,000 Note plus interest owed to Rick Jesky. Additionally, the Company
agrees to reimburse Edward Zimbardi and Brenda Zimbardi up to $10,000 for legal
fees they may incur to defend against lawsuits related to any lawful actions
that they took on behalf of the Company as an officer of the Company or any of
its subsidiaries at the time. In turn, OWM will assume any compensation owed to
both Adam Alred and Ed Zimbardi for work performed as officers of EZJR. EZJR
will retire and cancel the 650,000 common shares.

 

2. Ed Zimbardi agrees that any amounts for payroll owed to him are the
responsibility of OWR and OWM.

 

3. Ed Zimbardi will resign as CEO and from the Board of Directors of EZJR.

 

4. Ed and Brenda Zimbardi agree to help and cooperate with the management of
EZJR, and to help and cooperate with the Company's independent auditor to
complete the financials of the Company in a timely manner. This includes but not
limited to execute and deliver all papers, documents and instruments as may be
necessary to complete the Company's financials.

 

5. This is considered an arm's length transaction. The Parties are working as
independent contractors to each other.

 

In consideration of to the above actions, EZJR will release and forever
discharge the Parties, from any and all past, present or future claims, demands,
obligations, actions, causes of action, rights, damages, costs, loss of
services, expenses and compensation which the Parties now has, or which may
hereafter accrue or otherwise be acquired by the Parties on account of, or in
any way growing out any dispute.

 

In consideration of to the above actions, the Parties will release and forever
discharge EZJR, from any and all past, present or future claims, demands,
obligations, actions, causes of action, rights, damages, costs, loss of
services, expenses and compensation which the EZJR now has, or which may
hereafter accrue or otherwise be acquired by EZJR on account of, or in any way
growing out any dispute.

 

III. COSTS AND FEES

 

Each Party agrees to bear and pay such Party's own costs, attorneys' fees, and
consultants’ and experts’ fees, if any, incurred in connection with this
Agreement, and the negotiation of this Agreement and all claims released in this
Agreement.

 

IV. INDEMNIFICATION

 

This Settlement Agreement shall provide that both Parties shall mutually
indemnify, defend and hold harmless each other, including by not limited, to its
officers, directors, heirs, executors, administrators, personal representatives,
successors and assigns from and against any and all costs, expenses, losses,
damages and liabilities suffered by either party to the extent they result from
any breach of or inaccuracy of any representation or warranty of either party
contained in this Settlement Agreement.

 

V. INTERPRETATION, CONSTRUCTION, SEVERABILITY,

 

THIRD PARTY RIGHTS AND WAIVER

 

A. No Prejudice. Nothing in this Agreement is intended to waive or prejudice any
claims or defenses of any Party in any subsequent litigation between the
Parties, except as provided herein, and may not be used as evidence for or
against either Party except in the case of an action or proceeding relating to:

 

1. The specific enforcement of its provisions, including any action relating to
breach of the Agreement or pursuant to Section V

 

B. Interpretation, construction and severability. If any provision of this
Agreement requires interpretation or construction, the Parties agree that this
Agreement will be interpreted or construed without any presumption that the
provisions of this Agreement are to be strictly construed against the Party
which itself, or through its agents, prepared the Agreement; it being agreed
that the Parties and their respective counsel, if any, and other agents have
fully and equally participated in the preparation, negotiation, review and
approval of all provisions of this Agreement. If any provision in this Agreement
is held to be invalid or unenforceable on any occasion or in any circumstance,
such holding shall not be deemed to render the Agreement invalid or
unenforceable, and to that extent the provisions of this Agreement are
severable; provided, however, that this provision shall not preclude a court of
competent jurisdiction from refusing to sever any provision if severance would
be inequitable to one or more of the Parties.

 

C. Third-Party Rights Not Created. Nothing in this Agreement is intended to
create any substantive, procedural or other rights in or benefits for any person
not a party to this Agreement. This includes any right to sue for enforcement
based upon any claim as a third-party beneficiary.

 

D. No Waiver. This Agreement does not waive any applicable statutory or
administrative prerequisites to challenging any agency final decision.

 

VI. GOVERNING LAW, DISPUTE RESOLUTION

 

The Parties agree that this Agreement will be construed and enforced in
accordance with the laws of the United States and the State of Nevada. If any
dispute arises between the Parties arising out of, or relating to this Agreement
or the interpretation or enforcement thereof, or a dispute dealing with the
enforcement or implementation of this Agreement ("Dispute"), the Parties agree
that they will first attempt to resolve the Dispute through direct negotiations.
If such efforts to resolve the Dispute through negotiations fail, the Parties
agree to mediate the Dispute with the Parties sharing the mediation costs
equally. The Parties will jointly select a mediator. If a Party refuses to
participate or the mediation does not produce a prompt resolution, the Dispute
will be resolved in the Nevada court system.

 

VII. EXECUTION

 

A. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall, upon execution and delivery of identical counterparts by all
Parties, comprise a single agreement. The Parties will accept facsimile
signatures as original signatures. Each Party will promptly provide the other
Parties with original signatures after execution.

 

B. When Binding. The Parties recognize that decisions whether to execute this
Agreement are made individually by the Parties. As a result, this Agreement will
be binding on the Parties when signed by all of their representatives as
delineated below.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EZJR, Inc.,

 

 

/s/ Barry Hall

Barry Hall

Executive Chairman and CFO

 

 

AdMaxOffers.com LLC

 

 

/s/ Brenda Zimbardi

Brenda Zimbardi, Managing Member

 

/s/ Edward Zimbardi

Edward Zimbardi

 

 

/s/ Brenda Zimbardi

Brenda Zimbardi

 

 

